ELLIS, Judge.
For the reasons assigned in the companion suit of Feinblum v. Louisiana State Board of Optometry Examiners, 97 So.2d 657, the judgment of the District Court herein enjoining defendant Board from hearing charges against plaintiff or holding hearings to consider the possible revocation or suspension of plaintiff’s license, is reversed; and judgment is rendered in favor of defendant Board dismissing plaintiff’s suit and sustaining defendant’s plea of prematurity and exception of no cause of action.
Reversed and rendered; suit dismissed.